Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Amendments submitted on 11/24/2020 include amendments to the claims. Claims 1-16 are pending. Claims 7-9 and 11-14 remain withdrawn. Claims 1-6 and 10 have been amended. Claims 15-16 have been newly added.
Response to Arguments
Applicant's arguments filed 11/24/2020 have been fully considered and are not persuasive. 
Regarding applicant’s arguments that McCleary teaches away from the instant invention due to the presence of the access control valve 10 that prevents an always open pathway into the pipe being cleaned, adds expense and danger: McCleary et al. teaches in column 7, lines 1-10 that the control valve 10 is selectively operable between open and close states such that an open pathway may be maintained by placing the valve in the open state. McCleary et al. teaches in the aforementioned section that the access control valve 10 is a connection piece that may be used to connect to the pipe to be cleaned, hence the connection means may be changed as needed to utilize the cleaning system for the cleaning of different pipes that may require different connection mechanisms. Furthermore, McCleary et al. teaches that the access control valve 10 may be used with high pressure fluids and does not teach any danger of applying it for such an application even with the added use of a hose-sealing means (see column 7, lines 37-67).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-6, 10 and 16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 5-6, 10 and 16 include pressure limitations as being in pounds per square inch (psi), however, it is unclear if these limits and ranges are absolute or gauge pressure. For examination purposes it has been assumed that the pressures are gauge pressure readings.
Claims 3 and 16 include the limitation: “pressures that can damage human skin” and paragraph [0018] of the specification states that these pressures may reach up to 5000psi. However, it is again unclear if the pressures provided in the specification are in gauge or absolute. Furthermore, it is also unclear as to what the lower bound of the pressure range is that is being claimed since the physical characteristics of human skin vary and the specification does not provide a standard for ascertaining the requisite degree, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
The term "durable plastic" in claims 4 and 16 is a relative term which renders the claim indefinite.  The term "durable plastic" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is not clear what physical characteristics and what measure of such characteristics are being claimed that would impart the claimed durability and/or what length of use under what conditions.
.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6, 10, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over McCleary et al. (US6684892) in view of Publ (US20080210280) and Garbo (US7549447).
Regarding claims 1-6, 10, 15 and 16, McCleary et al. teaches a water jet containment tool (see abstract) comprising: an enclosure 6, 8; a spout (see tubular portion of 7, reads on discharge conduit of claims 6 and 10) fixed to the enclosure 6, 8 and having an opening incident to the cavity (see interior portion of 6-8)); a valve 19 located within the cavity near the spout opening and operable by a handle that is located outside the cavity; the valve 19 being capable of modifying a passage that extends between the cavity and spout opening; a hose passage 2-5 including a washer 2 mounted therein and interconnected between the cavity and outside of the enclosure 6, 8 via an aperture in the enclosure 6, 8; a drainpipe (see downstream liquid handling piping system); a hose 1 capable of slidably passing through the washer 2 such that the end of the hose 1 is enclosed by the cavity and passable into and out of the drainpipe; the washer 2 creating an effective sliding hermetic seal with the hose 1; the enclosure 6, 8 has a diameter that is larger than a diameter of the hose 1; the hose 1 capable of extending through the enclosure body 6, 8 into the drainpipe opening and capable of flexibly navigating through the bends and elbows in the drainpipe; the enclosure may be made of a clear durable plastic (see e.g. fiberglass) (reads on claim 4); the liquid discharged through the spout may lead to a .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TINSAE B AYALEW whose telephone number is (571)270-0256.  The examiner can normally be reached on Monday-Friday, 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TINSAE B AYALEW/EXAMINER, Art Unit 1711